Joseph A. Cox, S.
In this proceeding to settle the executor’s account the petition requests a construction of paragraph Third of the will which contains the following provision: (‘ Third: I hereby give and bequeath the sum of fifty and 00/100 ($50.00) Dollars each to the following grandnephews and grandnieces to be held by the executor of this estate in trust for them and to accumulate the interest thereon and that the same be payable to each of them at the time they reach twenty-one years of age, together with the accrued interest thereon ’
The executor proposes to make the payments to the parents of the infants pursuant to section 271 of the Surrogate’s Court Act as if the will had provided general bequests payable to the infants. This would not be in compliance with the testator’s directions inasmuch as he intended the gifts to the infants to be held in trust during their respective minorities. The direction to the trustee to accumulate the interest implies a power of investment and the performance of active trust duties (Matter of Corin, 22 Misc 2d 699 and authorities there cited). The decree will direct payment to the trustee.